 In the Matter of THESHERWIN-WILLIAMS DEFENSE CORPORATION,ILLINOIS ORDNANCE PLANTandDISTRICT 50, UNITED MINE WORKERSOF,AMERICA, GAS, COKE & CHEMICAL DIVISIONCase No. R-4103.-Decided October 23, 1940Jurisdiction:ordnance manufacturing industry.-Investigationand Certificationof Representatives:existence of question : re-fusal to accord petitioner recognition because it did not submit cards in proofof membership as requested by Company ; election necessary.Unit Appropriate for CollectiveBargaining:firemen and guards, excludingchiefs, captains, lieutenants, and sergeants.Definitions:plant-protection employees nude civilian auxiliaries of militarypolice by virtue of a directive - order of War Department, held employeeswithin the meaning of the Act.Mr. T. J. McDowell,of Cleveland, Ohio, andMr. L. E. SpoonerandMr. T. E. Fancher,of Herrin, Ill., for the Company.Mr. F. A. Henderson,of Herrin, Ill., andMr. James Nash,of St.Louis, Mo., for District 50.Mr. Louis A. Pontello, Jr.,of counsel to the Board. -DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers of,America, -Gas, Coke & Chemical Division, herein called District 50,alleging that a question affecting commerce had arisen concerningthe representation of employees of. The Sherwin-Williams Defense'Corporation, Illinois Ordnance Plant, Carbondale, Illinois, hereincalled,-the Company, the National Labor Relations Board providedfor an appropriate hearing-upon due notice before William-W: Ward,Jr., Trial Examiner.Said hearing was held at Herrin, Illinois, onJuly 30, 1942.The Company and District 50 appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing the Company moved that the petition be dismissed onthe grounds (1) that the employees involved herein are not employees45 N. L. R. B., No. 9.46 THE SHERWIN-WILLIAMS DEFENSES CORPORATION47within the meaning of the National Labor Relations Act,- (2) thatthe plant protection employees do not constitute an appropriate unit,and (3) that the Company_ is not engaged in commerce within themeaning of the Act.The Trial Examiner referred the motion to theBoard.Y or the reasons indicated below, the motion is hereby de-nied.The Trial Examiner's rulings made at the hearing are free-from, prejudicial error and are hereby affirmed:The Company filed-a_brief which the Board has considered.Upon the entire record in the case, the Board,makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY -The Sherwin-Williams Defense Corporation, an Ohio corporation,located in Carbondale, Illinois, was organized for the purpose ofmanufacturing' detonators, fuses, and boosters, and to construct andoperate the ordnance facilities,for loading shells and bombs for theUnited States War Department, under a cost plus fixed-fee operationcontract.It is affiliated with the Sherwin-Williams Company, buthas no subsidiaries of its own. ' The Company uses raw materials-coil-sisting of copper, brass, manufactured powder, and lead amounting-to several million-dollars annually in value.The finished products,likewise, amount to several million dollars annually in value.A-sub-stantial part of the raw materials and finished products are shippedto and from the State of'Illinois.The plant, machinery, and equip-ment therein, the `raw materials used, and the finished products arethe property of the United States Government. The Company con-tends that it is not engaged in interstate commerce within the mean-ing of the National Labor Relations At.We find that the Company-is engaged in commerce within the meaning of the Act?H. THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers\of America, Gas, Coke &,Chem-icalDivision, is a labor organization admitting to membership. em-ployees of. the Company.III.THE QUESTION CONCERNING REPRESENTATIONAt a conference held on or about June 1, 1942, a representative of,District 50 claimed that District 50 represented a majority of thefiremen and guards employed by the, Company.The Companyrequested proof of membership, but District 50 refused to submit itsI'SeoN. L R. B.. y. Fatinblatt,306 U. S. 601,Matter of The United States,CartridgeCom^pangrandInternational Brothel hood of ElectricalWorkers,Local No. 1,,A. F. L.,_et, al,42N,*L 11. B.191. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards to the Company.At a ,conference held on June 4, 1942, theCompany took the position that it could not recognize District 50 asno proof of majority had been submitted to it.A statement of the Regional Director introduced in evidence dis-closes that District 50 represents a substantial number of employeesin the unit hereinafter found to be appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITDistrict 50 contends that plant-protection employees of the Com-pany including firemen and guards, but excluding chiefs, captains,lieutenants, and sergeants of the fire and guard departments, consti-tute an appropriate unit. It is the contention of the Company thatplant-protection employees are a part of management, and for thatreason they cannot constitute a bargaining unit.The War Department has recently issued a directive order, makingplant-protection employees at plants producing war materials civilianauxiliaries to the military police.Upon appropriate Army-supervi-sion, they are being trained and equipped to meet the additionalresponsibilityplaced upon them.The Company contends thatbecause 'of the military changes there is some doubt whether they are``employees" within the meaning of the Act.We cannot agree with- this contention.The directive order specifically preserves the essen-tial employment relationship.The employer's right to discharge forcause remains.Hiring, compensation for services performed, andgeneral working conditions remain matters to be adjusted betweenthe employqr and employees through the usual employment contract.Clearly the relationship between the Conipany and the plaint-protec-tion employees is that of employer and employee.We find nothingin the duties of these employees set forth above to warrant a finding,-that they be denied the rights to self-organization and collective-bargaining under the Act.We find that plant-protection employeesare employees within the meaning of Section 2 (3) of the Act andare entitled to the benefits of the Act.'SThe Regional Director reported that Distiluet 50 presented316 authorization an u mem-bership cards,which were dated between January 1942and July 1942Of the316 cairnssubmitted, 255 bore apparently genuine original signatures,while 01 cards bore printednames.Ile further reported that 54 cards bone the names of persons appearing on theCompany'spay roll as of June 15. 1942, containing 65 fit emen ; that 185 cards bore thenavies of persons appealing on said pay loll, containing names of 401 guards;that 20 ofthe cards bore names on the pay-roll list of June15, 1942,containing names of 43 `ciulguards8 SeeMatter of Chrysler Corporation,Highland Paik PlantandLocal 11.,.United Auto-nnobule, Aar craft and Agricultural Implement Workers of America-affiliated with the C. I. 0.,44 N L R B 881. THE SHERWIN-WILLIAMS'DEFENSE CORPORATION49The Company further contends that there is such a differentiationof "-work between the firemenand guards that theyshould not beincluded within the same unit.All the plant-protection employeesare under the same plant official,but are divided into two groups, oneof firemen and the other of regular and civil guards.Each grouphas its own chief, assistant chief, captains,lieutenants,and sergeants.There are approximately 350 regular guards, 50 civil guards, and 100firemen employed by the Company.The civil guards serve as watch-men, while it is the duty of the regular guards to guard plant prop-erty, check people who are entering or leaving the premises,serve asgatemen, and patrol the plant area in general.The regular guardsare uniformed and armed but the civil guards are not.All guards,must be approved by the Army before being hired. The wages ofboth types of guards are substantially the same andthere is someinterchange between the two groups. It is the duty of the firemento check the fire equipment and to protect the property of the Com-pany from damage by fire. The functions of the firemen and bothtypes of guards are similar in that they both protect the property fromdamage.We find that firemen and civil and regular guards mayappropriately be included in the same unit.The chiefs, assistant chiefs, captains, lieutenants, and sergeants ofthe fire and guard department supervise the firemen and guards intheir respective departments.For this reason, we shall exclude themfrom the unit..We find that all plant-protection employees, including firemen andguards, but excluding chiefs, captains,lieutenants,and sergeants ofthe fire and guard department, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.-V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelations Board by Section 9 (c) of the National LaborRelations.Act, and pursuanttoArticleIII, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby49:508-43-vo1 45--4 50DECISIONS,OF,NATIONAL LABORRELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithThe Sherwin-Williams Defense Corporation, Illinois Ordnance Plant, Carbondale,Illinois,an election by secret ballot shall be conducted as early aspossible,but not laterthan thirty(30) days from the date of thisDirection,under the direction and supervision of the RegionalDirector for the Fourteenth Region, acting in this matter as agent forthe NationalLaborRelationsBoard andsubject toArticleIII,-Section9, of said Rules and Regulations, "among the employees in the unitfound appropriate in SectionIV, above, whowere employed duringthe pay-roll period immediatelyprecedingthe date of this DirectionofElection,including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of theUnitedStates,or temporarily laidoff, but excluding employees who have since quit or been discharged- for cause,to determine whether or not they desire to be representedby District50,UnitedMineWorkers of America, Gas, Coke andChemical Division,for the purposes of collective bargaining.